Case 3:18-cv-00584-DJH Document 33 Filed 10/24/18 Page 1 of 13 PageID #: 416




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF KENTUCKY
                               LOUISVILLE DIVISION

                                 ELECTRONICALLY FILED


Mary Teresa Gipe, on behalf of her                        Civil Action No. 3:18-cv-00584-DJH
incapacitated son, William Thomas Gipe,
junior,

       Plaintiff,
                                                      MEDTRONIC MINIMED, INC.’S
v.                                                  REPLY IN SUPPORT OF ITS MOTION
                                                      TO SEVER AND RESPONSE TO
Medtronic, Inc.; Medtronic Diabetes;                PLAINTIFF’S MOTION TO REMAND
Medtronic MiniMed, Inc.; Unomedical
Devices SA de CV; Unomedical A/S; and
Greenhaven Apartments,

       Defendants.


                                       INTRODUCTION

       Contrary to Plaintiff’s repeated misstatements, this Court can and must decide whether

Greenhaven Apartments was fraudulently joined. The answer is yes because, as Plaintiff has not

even attempted to refute, the installation of surveillance cameras could not possibly have

increased the risk to Mr. Gipe compared to if the cameras had never been installed, and thus

Greenhaven Apartments did not assume a duty to Mr. Gipe, and Plaintiff has no colorable claim

against this defendant. Also contrary to Plaintiff’s repeated misstatements, because Greenhaven

Apartments is fraudulently joined, it need not have consented to Medtronic, Inc.’s (“Medtronic”)

removal, and the Court should dismiss Greenhaven Apartments. The Court need not reach any

other issues, including Medtronic MiniMed, Inc.’s (“MiniMed”) removal. But, if it does,

MiniMed’s removal was appropriate, effective and cured any defect to Medtronic’s removal.

Because the remaining issues have been comprehensively briefed, MiniMed incorporates
Case 3:18-cv-00584-DJH Document 33 Filed 10/24/18 Page 2 of 13 PageID #: 417




Defendants’ previous papers herein and submits this one brief as its reply in support of its motion

to sever and response to Plaintiff’s motion to remand.

I.     THE COURT CAN AND SHOULD DISMISS GREENHAVEN APARTMENTS AS
       FRAUDULENTLY JOINED AND NOT REACH ANY OTHER ISSUES.

       A.      Plaintiff Repeatedly Misstates The Procedural Law Regarding Fraudulent
               Joinder in Arguing The Court Does Not Have Jurisdiction To Act And The
               Fraudulently Joined Defendant Must Consent to Removal.

       Plaintiff’s briefing repeatedly conflates the procedural law regarding fraudulent joinder,

Rule 21 severance, and fraudulent misjoinder, most importantly with respect to whether the

Court has jurisdiction to act and whether Greenhaven Apartments’ consent to removal is

required. Plaintiff repeatedly argues both that: 1) the Court does not have jurisdiction to grant

any of the relief requested by Medtronic and MiniMed and therefore should not reach the

substance of any of Medtronic’s and MiniMed’s arguments, (Pl.’s Resp. to Medtronic’s Mot. to

Sever [Doc. 12] at 2, 5-6; Pl.’s Mot. to Remand (Medtronic) [Doc. 14] at 1-3; Pl.’s Reply in

Supp. of Remand (Medtronic) [Doc 30] at 2-3; Pl.’s Resp. to MiniMed’s Mot. to Sever [Doc. 29]

at 6-7; Pl.’s Mot. to Remand (MiniMed) [Doc. 31] at 8 (incorporating Docs. 12, 14 & 29)); and

2) the Court should not reach the substance of any of Medtronic’s and MiniMed’s arguments

because none of the doctrines raised are an exception to the rule of unanimity, (Pl.’s Resp. to

Medtronic’s Mot. to Sever [Doc. 12] at 1, 6-7; Pl.’s Mot. to Remand (Medtronic) [Doc. 14] at 2-

3; Pl.’s Reply in Supp. of Remand (Medtronic) [Doc 30] at 1-3; Pl.’s Mot. to Remand (MiniMed)

[Doc. 31] at 8 (incorporating Docs. 12 & 14)).

       While case law is admittedly less clear on these issues with respect to Rule 21 severance

and fraudulent misjoinder, there is no doubt that the Court may dismiss Greenhaven Apartments

as fraudulently joined, and a fraudulently joined defendant need not consent to removal.

Plaintiff’s arguments to the contrary have no basis in law. In all her briefs, only once does



                                                 2
Case 3:18-cv-00584-DJH Document 33 Filed 10/24/18 Page 3 of 13 PageID #: 418




Plaintiff even acknowledge that fraudulent joinder may “in certain circumstances” be treated

differently (directly contradicting all of Plaintiff’s arguments cited supra). (Pl.’s Reply in Supp.

of Remand (Medtronic) [Doc 30] at 2.) But, there, Plaintiff’s arguments are nonsensical. Plaintiff

attempts to distinguish Chambers v. HSBC Bank USA, N.A., saying “there, the plaintiff ‘sought

no monetary or other relief’ from the non-diverse defendant, and the defendant was therefore

dismissed, not severed.” (Id. (quoting Chambers, 796 F.3d at 565-66)) First, the lack of monetary

relief requested was part of the reason the court found fraudulent joinder; it had nothing to do

with the court’s jurisdiction to consider fraudulent joinder or the rule of unanimity. 796 F.3d 560,

565-66 (6th Cir. 2015), reh’g en banc denied (Sept. 10, 2015). Second, as Medtronic and

MiniMed have consistently said in their briefs, dismissal, not severance, is the remedy for

fraudulent joinder (as distinguished from Rule 21 severance and fraudulent misjoinder). See, e.g.,

Estate of Shearer, ex rel. Shearer v. T & W Tool & Die Corp., Civil Action No. 08-175-KSF,

2008 WL 2891168, at *5 (E.D. Ky. July 24, 2008) (dismissing fraudulently joined parties and

citing In re Briscoe, 448 F.3d 201, 216 (3rd Cir. 2006) (“holding that once a court finds

fraudulent joinder, the court can ‘disregard, for jurisdictional purposes, the citizenship of certain

nondiverse defendants, assume jurisdiction over a case, dismiss the nondiverse defendants and

thereby retain jurisdiction’”)); Miller v. Occidental Chem. Corp., No. Civ. A. 105CV124R, 2005

WL 2406102, at *4 (W.D. Ky. Sept. 28, 2005) (denying motion to remand and dismissing

fraudulently joined defendant).

       Plaintiff next states, “Whereas fraudulent joinder may in certain circumstances constitute

an exception to the rule of unanimity…, this procedure is particularly troublesome where, as

here, the Court should find that the non-diverse defendant is not fraudulently joined.” (Pl.’s

Reply in Supp. of Remand (Medtronic) [Doc 30] at 2.) This argument is circular. “To show that a




                                                  3
Case 3:18-cv-00584-DJH Document 33 Filed 10/24/18 Page 4 of 13 PageID #: 419




party was fraudulently joined, and therefore consent from that party is not required for

unanimity, the removing defendants must show that there is no colorable cause of action against

that party.” Chambers, 796 F.3d at 564 (emphasis added). That is, fraudulent joinder is always an

exception to the rule of unanimity. If a defendant is fraudulently joined, it need not consent. The

only question is whether Greenhaven Apartments is fraudulently joined; there is no doubt that, if

it is, it need not consent.

        Plaintiff next argues that the Court does not have jurisdiction to consider whether

Greenhaven Apartments is fraudulently joined, and that “[s]everal courts in this Circuit have

found this practice improper ….” (Pl.’s Reply in Supp. of Remand (Medtronic) [Doc 30] at 2-3

(citing Estate of Owens v. E.I. Dupont De Nemours & Co., No. 12-111-DLB, 2013 U.S. Dist.

LEXIS 189836, at *23 (E.D. Ky. June 17, 2013); Geffen v. GE, 575 F. Supp. 2d 865, 871 (N.D.

Ohio 2008); Halliburton v. Johnson & Johnson, 983 F. Supp. 2d 1355, 1359-60 (W.D. Okla.

2013), aff'd sub nom. Parson v. Johnson & Johnson, 749 F.3d 879 (10th Cir. 2014)).) However,

Plaintiff again conflates the procedural law of fraudulent joinder with that governing Rule 21

severance and fraudulent misjoinder to reach this faulty conclusion. For example, the quotations

from Estate of Owens that Plaintiff attributes to fraudulent joinder came from the court’s analysis

of Rule 21 severance. 2013 U.S. Dist. LEXIS 189836, at *22-24. Not only that but, prior to these

comments on Rule 21 severance, the court applied the fraudulent joinder doctrine. Id. at *7-15;

id. at *7 (“The Sixth Circuit ‘has recognized that fraudulent joinder of non-diverse defendants

will not defeat removal on diversity grounds.’” (quoting Coyne v. Am. Tobacco Co., 183 F.3d

488, 493 (6th Cir. 1999)). Geffen and Halliburton both involved the fraudulent misjoinder

doctrine, not fraudulent joinder—a distinction that is apparent on the face of the cases. Geffen,

575 F. Supp. 2d at 869 (“[Defendant] goes to great lengths to explain that its argument in support




                                                 4
Case 3:18-cv-00584-DJH Document 33 Filed 10/24/18 Page 5 of 13 PageID #: 420




of removal and against remand is based not on the doctrine of fraudulent joinder, but on

“misjoinder” of the Medical Defendants.”); Halliburton, 983 F. Supp. 2d at 1358-59 (“While the

Court of Appeals for the Tenth Circuit has long recognized the doctrine of fraudulent joinder of

defendants, it has not adopted the doctrine of fraudulent misjoinder….”) (emphases added).

         As Medtronic and MiniMed have made clear in all of their briefs, there is not even a

reasonable basis to argue, as Plaintiff does, that the Court lacks jurisdiction to apply fraudulent

joinder or that a fraudulently joined defendant must consent. Nor, as Plaintiff claims, does the

Court have “discretion” to apply “Medtronic’s theory of fraudulent joinder[.]” (Pl.’s Reply in

Supp. of Remand (Medtronic) [Doc 30] at 3.) Rather, referring to its fraudulent joinder doctrine,

the Supreme Court “require[s] courts in certain contexts to look behind the pleadings to ensure

that parties are not improperly creating or destroying diversity jurisdiction.” Mississippi ex rel.

Hood v. Au Optronics Corp., 134 S. Ct. 736, 745 (2014) (emphasis added) (citing Wecker v.

National Enameling & Stamping Co., 204 U.S. 176, 185–186 (1907)).

       The Court not only can, it must decide whether Greenhaven Apartments is fraudulently

joined, and, if the answer is yes, Greenhaven Apartments need not have consented to

Medtronic’s removal.

       B.      Plaintiff Fails To Refute Defendants’ First Argument for Fraudulent Joinder
               That The Installation of Security Cameras Could Not Have Increased The
               Risk To Mr. Gipe Compared To If The Cameras Had Never Been Installed.

       As established supra, the only inquiry relevant to fraudulent joinder is whether Plaintiff

has a colorable claim against Greenhaven Apartments. And, as established by Medtronic’s,

Greenhaven Apartments’ and MiniMed’s briefing, Plaintiff does not. Most notably, despite

admitting that § 323 of the Restatement (Second) of the Law of Torts governs the question of

whether Greenhaven Apartments assumed a duty to Plaintiff by installing surveillance cameras,

Plaintiff has not even attempted to refute Defendants’ point that the existence of the cameras


                                                  5
Case 3:18-cv-00584-DJH Document 33 Filed 10/24/18 Page 6 of 13 PageID #: 421




could not have increased the risk to Mr. Gipe compared to if the cameras had never been

installed, as is required by § 323. This is because Plaintiff cannot overcome this argument. Under

no standard could any court or jury find that the installation of surveillance cameras increased

the risk to Mr. Gipe compared to if Greenhaven Apartments had never installed any cameras at

all. There are no ambiguities in the alleged facts or law that can save Plaintiff’s claim.

Accordingly, Greenhaven Apartments did not assume a duty to Mr. Gipe, Plaintiff has no

colorable claim against Greenhaven Apartments, Greenhaven Apartments is fraudulently joined

and the Court should dismiss it from the case.1

       C.      The Court Need Not Reach Any Other Issues.

       Medtronic alleged fraudulent joinder in its (the first) notice of removal, and it is clear that

the Court must decide fraudulent joinder, Plaintiff’s claim against Greenhaven Apartments is not

colorable, and a fraudulently joined defendant need not consent to removal. Accordingly, the

Court can and should dismiss Greenhaven Apartments and retain jurisdiction over the remaining

claims against the Products Liability Defendants. Accordingly, the Court need not reach any

remaining issues, such as whether it has jurisdiction to address Rule 21 severance or misjoinder,

whether those grounds are exceptions to the rule of unanimity, the substance of those grounds,

and MiniMed’s removal and motion to sever.2


       1
         Plaintiff’s other arguments regarding its claim against Greenhaven Apartments also fail,
but these have been comprehensively briefed by Medtronic, Greenhaven Apartments and
MiniMed, so MiniMed relies on Defendants’ previous briefing and incorporates it herein rather
than repeating it.
       2
          MiniMed maintains that the Court has jurisdiction to address Rule 21 severance and
misjoinder, these grounds are exceptions to the rule of unanimity, and the Court should maintain
jurisdiction on these grounds if it reaches them. However, since these issues have also been
comprehensively briefed by Medtronic, Greenhaven Apartments and MiniMed, MiniMed relies
on Defendants’ previous briefing on these issues and incorporates it herein rather than repeating
it.



                                                  6
Case 3:18-cv-00584-DJH Document 33 Filed 10/24/18 Page 7 of 13 PageID #: 422




II.    MINIMED’S REMOVAL WAS APPROPRIATE AND EFFECTIVE.

       Plaintiff filed this products liability case in state court with a single, landlord-tenant

“negligence” claim against Greenhaven Apartments, which is a fraudulently joined and

fraudulently misjoined defendant, as well as a defendant this Court may sever pursuant to Rule

21. Medtronic appropriately removed the case to this Court on all three of these grounds.

Because Plaintiff had not yet served MiniMed when Medtronic removed, MiniMed could not

join or consent to Medtronic’s removal when it was filed. Subsequently, not only did Plaintiff

make every colorable argument against Medtronic’s removal, as explained supra, Plaintiff

maintains arguments against Medtronic’s removal that have no basis in law. Faced with this

posture, MiniMed filed its own notice of removal within 30 days of service upon it in

compliance with 28 U.S.C. § 1446(b) and with the (unnecessary) consent of Greenhaven

Apartments. The reason for the multiple motions is Plaintiff’s decision to file this case in state

court, serve Defendants at different times, and oppose every ground of Medtronic’s removal.

MiniMed is merely exercising its right to remove and defend itself in federal court.

       While Plaintiff found three cases outside the Sixth Circuit saying a case cannot be

removed twice and stated she could not find any cases supporting MiniMed’s removal, case law

within this circuit and elsewhere establishes that a later-served defendant may—indeed

sometimes must—file its own notice of removal, even when an earlier-served defendant’s

removal is pending. In Uppal v. Elec. Data Sys., earlier-served defendant MetLife was served on

November 19, 2003, and removed on December 18, 2003, on federal question grounds. 316 F.

Supp. 2d 531, 532 (E.D. Mich. 2004). Later-served defendant EDS was served on January 16,

2004, after the case was already in the federal court. Id. at 533. Plaintiff moved to remand on

March 12, 2004, arguing federal question jurisdiction was lacking. Id. EDS filed a response to

the remand motion asserting diversity jurisdiction, but plaintiff argued EDS’s assertion of


                                                  7
Case 3:18-cv-00584-DJH Document 33 Filed 10/24/18 Page 8 of 13 PageID #: 423




diversity jurisdiction was untimely because EDS did not raise this jurisdictional basis within 30

days of being served. Id. The court granted the remand motion, ruling that, despite the fact that

MetLife’s removal was pending in the federal court when EDS was served, and despite the fact

that EDS filed a response to the remand motion raising diversity jurisdiction, the later-served

EDS had to have filed its own notice of removal within 30 days of being served. Id. at 534

(relying on Brierly v. Alusuisse Flexible Packaging, Inc., 184 F.3d 527 (6th Cir.1999)). EDS’s

mistake, the court ruled, was relying on earlier-served MetLife’s pending removal without

considering whether it might be defective. Id. at 536. “In so doing, it took the risk that MetLife

had not properly removed the case. It must be bound by that decision.” Id.

       Under Uppal, not only could MiniMed file its own notice of removal, it had to remove

within 30 days of being served or lose its right to remove forever. While MiniMed raised the

same grounds for removal as Medtronic and maintains that Medtronic did not need Greenhaven

Apartments’ consent under any ground, due to Plaintiff’s opposition to each of Medtronic’s

removal grounds and argument that Medtronic violated the rule of unanimity, MiniMed took its

only opportunity to remove with Greenhaven Apartments’ consent to eliminate any doubt.

       Many other cases also support MiniMed’s removal. See Cent. Laborers’ Pension Fund v.

Chellgren, No. Civ.A. 02-220-DLB, 2004 WL 1348880, at *6 (E.D. Ky. Mar. 29, 2004)

(“[Later-served defendant] could have joined in the [pending] Notice [of removal] or had until …

thirty days from the date of service upon it[] to file its consent to removal or file its own notice

of removal….”); Zipline Logistics, LLC v. Powers & Stinson, Inc., No. 2:15-00693, 2015 WL

5139084, at *1 (S.D. Ohio Sept. 2, 2015) (“[O]n February 23, 2015, [defendant] P & S filed a

notice of removal with this Court. Defendant McKnatt (together with P & S, “Removing

Defendants”) filed his own notice of removal shortly thereafter.” ); Good v. Tyson Foods, Inc.,




                                                  8
Case 3:18-cv-00584-DJH Document 33 Filed 10/24/18 Page 9 of 13 PageID #: 424




No. 06-CV-1003-LRR, 2006 WL 694998, at *2 (N.D. Iowa Mar. 17, 2006) (refusing plaintiff’s

request to strike later-served defendant’s removal due to the pending earlier-served defendant’s

removal because “[t]he mere fact [earlier-served defendant] was served before [later-served

defendant] and beat [later-served defendant] to the courthouse cannot take away [later-served

defendant]’s right to file his own timely notice of removal. To hold otherwise would wholly

undermine the … last-served defendant rule.”); Marano Enterprises of Kansas v. Z-Teca

Restaurants, L.P., 254 F.3d 753, 756–57 (8th Cir. 2001) (“We conclude that, if faced with the

issue before us today, the [Supreme] Court would allow each defendant thirty days after

receiving service within which to file a notice of removal, regardless of when—or if—previously

served defendants had filed such notices.”); Alejandro v. Philadelphia Vision Ctr., 271 F. Supp.

3d 759, 761 (E.D. Pa. 2017) (“Each defendant must sign another defendant’s Notice of Removal,

file its own Notice of Removal, or file a written consent to, or joinder in the original Notice of

Removal.”); Brodar v. McKinney, 378 F. Supp. 2d 634, 637 (M.D.N.C. 2005) (granting motion

to remand because two defendants did not include third defendant in their notice of removal, and

third defendant “did not file[] its own notice of removal and did not join in the notice of removal

or file a written consent to the notice of removal filed by [the first two defendants]….”); Ellerbee

v. Union Zinc, Inc., 881 F. Supp. 162, 164 (E.D. Pa. 1995) (“Here, each defendant, through

counsel, filed its own document evincing intent to remove or join in removal of this action. Old

South and Union Zinc each filed a notice of removal. Tennessee Steel filed a ‘Consent to

Removal….’Thus, I find that all defendants have adequately joined in or consented to removal of

this case.”); Motorola Sols., Inc. v. Pick, No. 2:15-CV-00236-MMD-GWH, 2015 WL 5895902,

at *2 (D. Nev. Oct. 8, 2015) (granting motion to remand because later-served defendant

consented to the pending, but untimely, notice of removal filed by earlier-served defendant




                                                  9
Case 3:18-cv-00584-DJH Document 33 Filed 10/24/18 Page 10 of 13 PageID #: 425




instead of filing her own notice of removal); Clark v. Field Inspection Serv., Inc., Civ. A. NO.

94-192, 1994 WL 180278, at *2 (E.D. La. May 5, 1994) (granting motion to remand because

later-served defendant did not “fil[e] its own notice of removal or consent[] to [earlier-served

defendant’s pending] removal….”); Brooks v. Rosiere, 585 F. Supp. 351, 352–53 (E.D. La.

1984) (“The rule of unanimity does not require that all defendants sign the same petition for

removal. All that the rule demands is that each defendant petition for removal, either

independently or by joining in or consenting to another defendant’s petition….”) (all emphases

added).3 Thus, if MiniMed had not removed within 30 days of being served on September 5,

2018, it would have missed its 30-day deadline under 28 U.S.C. § 1446(b).

       Accordingly, although MiniMed maintains that neither its nor Medtronic’s notice of

removal required Greenhaven Apartments’ consent, because MiniMed’s removal was



       3
          Plaintiff misstates the case law on this point too. Plaintiff relies on Williams v. Equifax
Info. Servs. LLC, 359 F. Supp. 2d 1284 (M.D. Fla. 2005) for the proposition that all defendants
should file a single notice of removal, and consenting to the original notice is the proper method
by which multiple defendants may join a removal. (Pl.’s Reply in Supp. Mot. to Remand
(Medtronic) [Doc. 30] at 9; Pl.’s Mot. to Remand (MiniMed) [Doc. 31] at 6-7.) But, the only
issue decided in Equifax was whether an original removal constitutes consent to a later removal.
359 F. Supp. 2d at 1285-87. Also contrary to Plaintiff’s claim, later, after the Eleventh Circuit
adopted the last-served defendant rule, Holloway v. Select Hotels Grp., LLC neither “followed”
Equifax nor “insisted” that multiple defendants file a single notice of removal. (See Pl.’s Reply in
Supp. Mot. to Remand (Medtronic) [Doc. 30] at 9; Pl.’s Mot. to Remand (MiniMed) [Doc. 31] at
7.) Rather, Holloway merely quoted Equifax because the plaintiff in Holloway unsuccessfully
attempted to rely on Equifax. No. 8:08-CV-1208-T-33TBM, 2008 WL 4534135, at *3 (M.D. Fla.
Oct. 7, 2008). The Holloway court then immediately stated that “[Equifax] stands in stark
contrast to the present case where there was only one notice of removal filed ….” Id. Indeed, not
only was there only one notice of removal, both defendants had been served before it was filed.
Id. at *1-2. The only ruling the court made was that one defendant’s notice of consent to removal
was sufficient and did not make the previously-filed notice of removal defective. Id. at *5. Thus,
in addition to the fact that Holloway did not “follow” Equifax, its facts are inapposite, and the
court did not address multiple removals. In any event, the single notice of removal rule Plaintiff
suggests cannot be squared with Uppal (and other cases cited supra), which require a later-
served defendant file its own removal notice or lose its chance to remove forever.



                                                 10
Case 3:18-cv-00584-DJH Document 33 Filed 10/24/18 Page 11 of 13 PageID #: 426




appropriate and effective, and Medtronic and Greenhaven Apartments consented to it,

MiniMed’s removal does cure any consent defect in Medtronic’s removal.

        Last, because MiniMed’s removal is appropriate, effective and supported by abundant

case law, it is eminently reasonable, and Plaintiff is not entitled to costs.

III.    GREENHAVEN APARTMENTS CONSENTED TO MEDTRONIC’S REMOVAL
        BY OPPOSING PLAINTIFF’S MOTION TO REMAND.

        Finally, there is yet another reason why Medtronic’s notice of removal did not violate the

rule of unanimity—Greenhaven Apartments consented to Medtronic’s removal by opposing

Plaintiff’s motion to remand. (See Greenhaven Apartments’ Resp. to Medtronic, Inc.’s Mot. to

Sever and Resp. and Objection to Pl.’s Mot. to Remand [Doc. 20].) In Harper v. AutoAlliance

Int'l, Inc., the Sixth Circuit held that a defendant’s opposition to a motion to remand cures any

consent defect in another defendant’s pending notice of removal, even if the opposition is filed

more than 30 days after service on the defendant filing it. 392 F.3d 195, 202 (6th Cir. 2004); see

also Crockett v. Mut. of Omaha Bank, Civil No. 3:12-0779, 2013 WL 3335113, at *3 (M.D.

Tenn. July 2, 2013) (“[I]n the Sixth Circuit, there is a third way in which the consent of non-

removing defendants can be manifested, and that is by the filing of an opposition to a motion to

remand. Under [Harper], it is clear that the filing of an opposition to a motion to remand does

not need to take place within any 30–day period, however delineated.”); Polston v. Millennium

Outdoors, LLC, CIVIL ACTION NO. 6:16-cv-16-KKC, 2016 WL 2930931, at *2 (E.D. Ky.

May 19, 2016) (same), opinion set aside on other grounds, CIVIL ACTION NO. 6:16-CV-16-

KKC, 2017 WL 878230 (E.D. Ky. Mar. 6, 2017); City of Cleveland v. Deutsche Bank Tr. Co.,

571 F. Supp. 2d 807, 815–16 (N.D. Ohio 2008) (same); Griffin v. Lowe’s Companies, Inc., Case

No. 6:18-CV-378-Orl-31TBS, 2018 WL 2676580, at *2 (M.D. Fla. June 5, 2018) (same); Govan

v. Yale Carolinas, Inc., 114 F. Supp. 3d 1183, 1189 (N.D. Ala. 2015) (same). For this additional



                                                  11
Case 3:18-cv-00584-DJH Document 33 Filed 10/24/18 Page 12 of 13 PageID #: 427




reason, Medtronic’s removal did not violate the rule of unanimity, and the Court need not even

reach MiniMed’s removal.

                                       CONCLUSION

       For these reasons, MiniMed respectfully requests that the Court deny Plaintiff’s motion

to remand and dismiss Greenhaven Apartments. Alternatively, the Court may grant Medtronic’s

and/or MiniMed’s motion to sever Greenhaven Apartments.



                                                    Respectfully submitted,

                                                    /s/ Susan J. Pope
                                                    Susan J. Pope
                                                    FROST BROWN TODD LLC
                                                    250 West Main Street, Suite 2800
                                                    Lexington, KY 40507
                                                    Telephone:     859-231-0000
                                                    Facsimile:     859-231-0011
                                                    spope@fbtlaw.com
                                                    and
                                                    Keiko L. Sugisaka (admitted pro hac vice)
                                                    Joseph P. Ceronsky (admitted pro hac vice)
                                                    MASLON LLP
                                                    3300 Wells Fargo Center
                                                    90 South Seventh Street
                                                    Minneapolis, Minnesota 55402
                                                    Telephone:    612-672-8200
                                                    Facsimile:    612-672-8397
                                                    keiko.sugisaka@maslon.com
                                                    joseph.ceronsky@maslon.com

                                                    Counsel for Defendant Medtronic
                                                    MiniMed, Inc.




                                               12
Case 3:18-cv-00584-DJH Document 33 Filed 10/24/18 Page 13 of 13 PageID #: 428




                                   CERTIFICATE OF SERVICE

         I hereby certify that on October 24, 2018, I electronically filed the foregoing with the

clerk of the court using the CM/ECF system, which will send a notice of electronic filing to

counsel of record.


                                                       /s/Susan J. Pope
                                                       Counsel for Defendant Medtronic MiniMed,
                                                       Inc.




0121895.0664773 4812-4897-2921v1




                                                  13
